         Case 2:20-cr-00424-CMR Document 30 Filed 05/12/21 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA


             v.                                         CRIMINAL ACTION NO. 20-424
 CHRISTIAN DUNBAR
                       Defendants.

                                            ORDER

       AND NOW, this 12th day of May 2021, upon consideration of Defendant’s motion for

discovery and disclosure of evidence [Doc. No. 16], Defendant’s motion for Jenck’s and Rule

26.2 material [Doc. No. 18], the government’s letter response [attached], and after telephone

conference held this date with Counsels’ approval, it is hereby ORDERED that Defendant’s

motions [Doc. Nos. 16, 18] are DISMISSED as moot.

       It is so ORDERED.
                                                    BY THE COURT:

                                                    /s/ Cynthia M. Rufe

                                                    CYNTHIA M. RUFE, J.
            Case 2:20-cr-00424-CMR Document 30 Filed 05/12/21 Page 2 of 2


                                                      U.S. Department of Justice

                                                      United States Attorney

                                                      Eastern District of Pennsylvania
Denise S. Wolf                                        615 Chestnut Street
Direct Dial (215) 861-8662                            Suite 1250
Facsimile (215) 861- 8618                             Philadelphia, Pennsylvania 19106-4476
E-mail Address Denise.Wolf@usdoj.gov                  (215) 861-8200

                                                      December 17, 2020

Honorable Cynthia M. Rufe
United States District Judge
United States Courthouse
12614 U.S. Courthouse
Philadelphia, PA 19106
                   Re:       United States v. Christian S. Dunbar
                             Crim. No. 20-424

Dear Judge Rufe:

       Enclosed please find the Government’s Response to Defendant’s Severance Motion.
With regard to Defendant’s Motion for Discovery, the government has already produced initial
discovery to defense counsel and is in the process of producing all remaining discovery,
including Brady, Giglio, Jencks and Rule 16. The government plans to produce a hard drive
with the remaining discovery bates stamped in the coming days.

         Thank you for your attention to this matter.

                                                         Sincerely,

                                                         WILLIAM M. MCSWAIN
                                                         United States Attorney


                                                         /s Denise S. Wolf
                                                         DENISE S. WOLF
                                                         JOSH A. DAVISON
                                                         Assistant United States Attorneys



Enclosure
cc: Brian McMonagle, Esq. (w/enc.)
